Citation Nr: 1644027	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the February 2006 rating decision which granted a separate 10 percent evaluation for residual of left knee injury was clearly and unmistakably erroneous.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  On April 9, 2001, the RO granted service connection for degenerative arthritis of the left knee and assigned a 10 percent rating under Diagnostic Code 5010. 

2.  On February 21, 2006, the RO also granted service connection for residual of left knee injury and assigned a separate 10 percent rating under Diagnostic Code 5261.  

3.  The award of a separate 10 percent rating for residual of left knee injury was clearly and unmistakably erroneous because, at that time, the Veteran was already in receipt of a 10 percent rating for degenerative arthritis of the left knee and both ratings are predicated on loss of motion, thus constituting unlawful pyramiding of benefits. 

4.  The Veteran's service connected disabilities are not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand; nor does he have ankylosis of a knee or hip.


CONCLUSIONS OF LAW

1.  The February 21, 2006 rating decision awarding a separate 10 percent rating for residuals of left knee injury was clearly and unmistakably erroneous and the reduction of that rating was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. 
§§ 3.105 (a), 4.14 (2015).
2.  The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403   (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Because the decision on the propriety of the reduction of a separate 10 percent rating for residuals of left knee injury is essentially a determination as to clear and unmistakable error (CUE), the Board finds that the VCAA is not for application.  Cf. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the Veterans Claims Assistance Act (VCAA) are not applicable to allegations of CUE). In Livesay, the U.S. Court of Appeals for Veterans Claims (Court) reasoned that the VCAA specifically defined a "claimant" for VCAA purposes as "any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary."  38 U.S.C.A. § 5100 (West 2014).   The Court held that a challenge to a previous decision on the basis of CUE "is not an 'application' or 'claim for any benefit under the laws administered by the Secretary.'"  Livesay, 15 Vet. App. at 179.  Thus, a "claimant" as defined by 38 U.S.C.A. § 5100  does not include an individual seeking revision of a final decision based upon CUE.  In this case, the appeal similarly does not arise from a claim made by the Veteran.  Rather, it arises from a reduction action initiated by the RO.  Thus, the VCAA is not for application.

Moreover, the Board notes that the regulation governing severance and reductions, 38 C.F.R. § 3.105, contains its own stringent procedural safeguards, including specific notice provisions and evidentiary requirements.  As set forth below, the RO has fully complied with the procedural safeguards outlined in 38 C.F.R. § 3.105, including providing the Veteran with a rating proposing severance and reductions setting forth all material facts as well as a detailed reasons for the proposed severance or reduction.  In cases such as this, the VCAA is not applicable.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA was not applicable to claims for waiver, as applicable statute contains its own notice provisions).

With regard to the Veteran's claim for the purchase of an automobile and adaptive equipment or adaptive equipment only by letter dated in November 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Propriety of Separate 10 Percent Evaluation for Residuals of Left Knee Injury

Factual Background

In April 2001, the RO granted service connection for post-operative degenerative arthritis of the left knee and assigned a 10 percent rating under Diagnostic Code 5010, effective May 24, 1996.  At that time there was limitation of motion, to include limited extension of between 5 to 10 degrees reported.  

In February 2006, the RO also granted service connection for residual of left knee injury and assigned a 10 percent rating under Diagnostic Code 5261, effective June 30, 2005.  Extension was reportedly limited to 10 degrees.

In a March 2011 rating decision, the RO, proposed to reduce the separate 10 percent rating for residuals of left knee injury.  It was determined that the February 2006 RO decision incorrectly granted an additional 10 percent evaluation for residual of left knee injury based upon limitation of motion because the Veteran was already service-connected for degenerative arthritis at 10 percent based upon limitation of motion.  In a March 2011 letter, the Veteran was notified of the proposed reduction and afforded a period of sixty days in which to submit evidence and request a hearing. 

Following the expiration of the regulatory period, in a July 2011 rating decision, the RO reduced the separate 10 percent rating for residuals of left knee injury.

Applicable Law

In general, once service connection has been granted and a separate rating assigned, it will be severed or reduced only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105 (d) (2015); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.  

With respect to applicable procedural safeguards, when severance of service connection or reduction is warranted, a rating proposing the action will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105 (d) (2015); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements for reducing a separate compensable rating, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997). 

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved. Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5003 (2015).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2015).

DC 5256 covers ankylosis of the knee.  38 C.F.R. § 4.71a . DC 5257 relates to other impairment of the knee such as recurrent subluxation or lateral instability.  DC 5258 provides for a 20 percent rating when there dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  DC 5259 provides for a 10 percent rating when there is removal of symptomatic semilunar cartilage.  Id. 

DC 5260 provides the criteria for limitation of flexion of the knee.  Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id. 

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  Id. 

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  According to VA standards, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2015).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Analysis

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105 for reducing a separate compensable rating for residuals of left knee injury.  As set out above, the RO prepared a rating proposing reduction, setting forth the facts and the reasons for its decision.  The RO then notified the Veteran of its proposal and offered him the opportunity to respond and to request a hearing.  After considering the Veteran's response, the RO effectuated the proposed reduction in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  The Veteran does not contend otherwise.

The Board finds that such reduction was proper because it was clearly and unmistakably erroneous for the RO to have granted the Veteran a separate 10 percent rating for residuals of left knee injury in addition to the grant of service connection for degenerative arthritis of the left knee, already rated 10 percent disabling.  Both disabilities are rated based on limitation of motion under 38 C.F.R. § 4.71a, and only one rating is appropriate under that criteria for the symptomatology documented.  Essentially the same limitation of extension was cited in both ratings, compensable limitation of flexion has never been shown.  

Because the Veteran is rated under a diagnostic code that contemplated limitation of motion of the left knee for his degenerative arthritis, a separate rating under Diagnostic Code 5261, which pertains to limitation of motion (extension), was not appropriate.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  Such action would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  Instead, the Veteran's left knee disability is to be rated under the highest rating available under the knee criteria.  At the time, absent a compensable level of limited motion, the highest rating available for arthritis of a major joint such as a knee under Diagnostic Codes 5003 and 5010 was 10 percent.  As noted, there was never compensable limitation of flexion demonstrated by objective findings.

Accordingly, the Board finds that in light of the laws and regulations pertaining to pyramiding and evaluation of the knees, the error of granting a separate 10 percent rating for residuals of left knee injury and evaluating that disability separately from the service-connected degenerative arthritis of the left knee is a clear and unmistakable error, in that is undebatable, and reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  The statutory or regulatory provisions extant at the time were incorrectly applied.  Thus, reduction of the separate 10 percent rating for residuals of left knee injury was proper.

Under these circumstances, the Board finds that the evidence of record compels the conclusion, to which reasonable minds could not differ, that the criteria for a separate 10 percent rating for residuals of left knee injury were not met.  For these reasons, the Board concludes that reduction in this case was proper.  The record shows that the July 2011 rating decision contained undebatable errors of law which, had they not been made, would have led to a materially different outcome and that the Veteran's residual of left knee injury clearly and unmistakably should not have been granted a separate compensable rating.  Stallworth, 20 Vet. App. at 488.  The matter is denied as a matter of law.  There is no probative evidence of record which contradicts this conclusion.

Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran requests automobile and/or adaptive equipment.

Service connection has been established for left knee degenerative joint disease status post total knee arthroplasty, rated as 60 percent disabling; postoperative left knee degenerative arthritis, rated as10 percent disabling; and left knee anterior surgical scar, rated as noncompensably disabling.  The disabilities combine for a 60 percent disability rating.

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808 (a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808 (b).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

A March 2001 VA joints examination notes the Veteran's complaints of problems with giving way, swelling, and having to utilize a came in order to walk.  He reported having trouble going up and down stairs and that he was unable to kneel, squat, or bend.  Physical examination revealed the presence of mild varus deformity of the left knee.  He lacked five degrees to full extension and had flexion to 125 degrees.  There was crepitation on range of motion and there was tenderness of the medial joint line as well as subpatellarly.  There was no effusion present and the examiner could not appreciate any instability of the knee.

At an August 2005 VA joints examination, the Veteran stated that he was bothered by weakness particularly when he was ascending or descending steps.  He did not complain much of stiffness; however, he stated that his left knee was swollen most days.  He reported that his left knee gave way approximately two to three times per month and that he had to be careful, especially upon ascending and descending stairs to use the handrails.  The examiner noted that the Veteran was able to walk several blocks before the pain became overwhelming; although, he did not describe himself as a physically active person.  Physical examination revealed range of motion from 10 to 110 degrees.  He had normal (5/5) muscle strength of flexion and extension of his left knee.  He had no rotational instability.  Repeat flexion and extension of the Veteran's left knee did not alter his range of motion.  There was no fatigability with repetitive motion.

During a November 2008 VA joints examination, the Veteran reported that since his August 2005 VA examination his pain had increased and he had decreased mobility and persistent swelling.  He indicated that he used a cane all the time and had a walker for home use.  He reported falling when his knee gave out.  The examiner noted that assistive aids were needed for walking and he was unable to stand for more than a few minutes.  He was able to walk more than a few yards but less than 1/4 of a mile.  The Veteran reported that he had to pay people to assist him with chores, shopping, etc.  Physical examination revealed flexion to 70 degrees and extension to 0 degrees.  The Veteran had pain beginning at 40 degrees with flexion with additional loss of motion from 0 to 60 degrees with repetitive motion.  The examiner noted bony joint enlargement, crepitus, edema, slight increased warmth, tenderness, painful movement, weakness, and mild valgus.  There was no instability of the left knee.

In November 2010, the Veteran filed to claim a schedule award for permanent partial impairment to the body member(s) affected by a June 1981 work injury where he reported that gas cylinders fell from a certain height and crushed both of his feet and legs and his back.  Upon physician assessment in October 2010, the examiner wrote that the Veteran was unable to walk long distances and could not drive without restrictions.  The examiner wrote that the Veteran would need a vehicle grant through his VA representative at the time.

An October 2011 VA knee and lower leg conditions VA examination report notes the Veteran's complaints of limited endurance for prolonged sitting and walking.  He reported the regular use of a cane and the occasional use of a walker.  When asked if the Veteran's left knee demonstrated any functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner responded, "no."  The examiner also wrote that the Veteran guarded all movement of his left knee and exerted no effort to participate in stability testing.  

In consideration of the evidence of record, the Board finds that the Veteran does not have loss of use of either foot as a result of a service-connected disability.  The evidence shows that the Veteran's left knee continues to demonstrate range of motion.  Moreover, the VA examiner in October 2011 concluded that the Veteran's left knee disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  While the Veteran's left knee disability results in pain, discomfort, stiffness, and weakness, impacting his ability to walk without the use of an assistive device or stand for a prolonged period of time, the evidence does not show that his service-connected disabilities result in loss of use of the right or left foot for VA purposes. 

As noted previously, the regulations provide that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The medical evidence of record specifically establishes that the Veteran's disability does not equate a loss of use.  Moreover, the evidence of record has not established that the Veteran has ankylosis of the left lower extremity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board does not doubt that the Veteran has pain and limitation of motion; however, in light of the ranges of motion documented on examination, the Board cannot find that the service-connected left knee disability equates to ankylosis of either joint.

Because loss of use of the right or left foot as the result of service-connected disability, permanent or otherwise, has not been shown by the evidence, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of an automobile, or to for adaptive equipment only.  Additionally, the Veteran does not contend, and the evidence does not show, that he meets any other criterion for automobile allowances as a result of a service-connected disability, including: loss or permanent loss of use of the left foot; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes as set forth in the regulations.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Therefore, this claimed benefit is not warranted.

For all the foregoing reasons, the Board finds that the claim for automobile and adaptive equipment, or for adaptive equipment only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The reduction of a separate 10 percent rating for residuals of left knee injury was proper and the appeal is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


